Per curiam.
— This case is distinctly within the principle of Harbison v. Jack, 2 Watts 124, in which it was held that an accidental or temporary suspension of the actual occupancy of land does not make it unseated, and that where profits have been drawn from it, the owner can return it to the unproductive class only by abandonment, entire, unlimited, and intentional. This lot was in cultivation the year before the assessment and the year after it, the interruption having been occasioned by a sale of it for a building lot to one who was not prepared to make instant use of it. In the mean time it was not thrown out as a common, but suffered to remain enclosed, along with the vendor’s unsold lots, by a common fence. He, or his vendee, was personally liable for the tax, and it could not be charged on the ground.
Judgment affirmed.